In a letter dated May 15, 1998, to the Clerk of the Appellate Courts, respondent Robert C. Wooton, of Kansas City, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1997 Kan. Ct. R. Annot. 232).
On March 6,1998, this court indefinitely suspended respondent from the practice of law for numerous violations of the Model Rules of Professional Conduct. In re Wooton, 264 Kan. 283, 955 P.2d 1239 (1998).
At the time respondent surrendered his license, there was a complaint being investigated by the office of the Disciplinary Administrator which contained allegations of lack of diligence, failure to communicate with a client, failure to return unearned retainers, and failure to return a client’s files upon discharge.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Robert C. Wooton be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert C. Wooton from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1997 Kan. Ct. R. Annot. 235).
Dated this 5th day of June, 1998.